Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 1 of 10



                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                            CASE NO. 17-11178

   WILLOW BEND VENTURES, LLC                                                         SECTION “A”

         DEBTOR                                          CHAPTER 11
   ******************************************************************************

   RIVER PARISHES DIRT & GRAVEL, LLC

            PLAINTIFF

   VERSUS                                                                            ADV.P. NO. 18-1122

   BANKPLUS

            DEFENDANT

                                            ORDER WITH REASONS

            This matter came before the court on February 22, 2019 as a hearing on a motion for

   summary judgment filed by defendant BankPlus (P-16).1 The adversary proceeding is an

   objection to the claim of BankPlus. The issue is whether BankPlus was obligated to re-inscribe

   its mortgage to maintain its secured position on property of the estate. BankPlus, in its motion,

   maintains that it was not required to reinscribe the mortgage, because 11 U.S.C. 108(c) extends

   the time fixed for it to reinscribe its mortgage until 30 days after the automatic stay is no longer

   in effect, which has not happened yet. The court agrees. At the hearing the court stated that it

   would grant the motion but would provide written reasons for its decision. Accordingly,

            IT IS ORDERED that the motion for summary judgment is GRANTED.

            IT I FURTHER ORDERED that the adversary proceeding is DISMISSED.


   1
      The main bankruptcy case is pending in Section “A” of this court. Because the presiding judge, Judge Elizabeth
   W. Magner, has a conflict with the law firm representing BankPlus, this adversary proceeding, and only this
   adversary proceeding, was referred to Section “B” of this court. All references to orders or actions taken in the case
   refer to actions taken by Judge Magner in this case.

                                                             1
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 2 of 10



       I.       Background Facts

       BankPlus loaned money to the debtor, Willow Bend Ventures, LLC (the “debtor” or “Willow

   Bend”), evidenced by three promissory notes with different dates.2 The loans were secured by a

   multiple indebtedness mortgage dated January 4, 2008 in favor of BankPlus, executed by Willow

   Bend through Hensley R. Lee and Kim A. Johnson, its managers.

             On May 9, 2017, Willow Bend filed a petition for relief under Chapter 11 of the U.S.

   Bankruptcy Code.3 On September 6, 2017, BankPlus timely filed a proof of claim in the amount

   of $6,570,668.43. The debtor filed a motion for sale of property free and clear of liens under 11

   U.S.C. 363(f) (R.Doc. 84) on October 13, 2017. Several objections were filed, and after a

   hearing, the court entered an order dated January 4, 2018, approving the sale of the debtor’s

   property to River Parishes Dirt & Gravel, LLC (“River Parishes”), the plaintiff in this adversary

   proceeding (R.Doc. 152).4 The motion to sell listed the three BankPlus loans, with the

   approximate amounts still due, and the balance the debtor expected to receive from the sale after

   the BankPlus loans were paid.5 The motion stated that the balance was to be placed in the

   registry of the court until certain tax claims pending against the debtor could be resolved. An

   immaterial modification to the motion to sell was filed on November 10, 2017 (R.Doc. 107).

   The modification proposed that all proceeds from the sale be deposited into the registry of the

   court.6


   2
      Loan 7103 dated August 3, 2010 in the original principal amount of $5,805,413.13; Loan 6804 dated October 29,
   2015 in the original principal amount of $3,033,768.88; and Loan 4803 dated October 29, 2015 in the original
   principal amount of $2,005,270.00.
   3
      11 U.S.C. § 101 et seq.
   4
      Although the order was not entered until January 4, 2018, Judge Magner approved the sale at the hearing on
   December 20, 2017 and entered a memo to record that the sale had been approved (R.Doc. 142).
   5
      The motion stated that the sale price would be $7,200,000.00; the amount of the BankPlus loans was estimated at
   $2,005,270.00 for Loan 4803; $3,033,768.88 for Loan 6804; and $1,495,026.85 for Loan 7103. This left
   $665,934.27 to be deposited into the registry of the court for the tax creditors, who had claims well in excess of that
   amount.
   6
      This was not because of any concerns about the BankPlus mortgage being prescribed.

                                                              2
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 3 of 10



             Several objections were filed to the motion to sell, and a hearing was held on December

   20, 2017, at which a representative of River Parishes testified.7 The court approved the motion

   to sell. The order approving the motion was entered on January 4, 2018 (R.Doc. 152), which

   also happened to be the day that the ten-year period under which BankPlus’s mortgage

   recordation was effective expired under the Louisiana Civil Code.8 BankPlus did not reinscribe

   its mortgage against the property of the debtor.

       II.      Complications Arise

       After the motion to sell was approved, the debtor amended its disclosure statement and plan

   and continued to try to work out its issues with various creditors. A few adversary proceedings

   were filed by the debtor in connection with various claim objections. On March 19, 2018 after

   holding a hearing on the disclosure statement, the court entered an order continuing the hearing

   to June 11, 2018 and ordered the debtor and the Louisiana Department of Revenue (“LDR”) to

   file motions for summary judgment on the LDR’s claims against the debtor.

       On April 10, 2018, the debtor filed a motion to reject lease or executory contract (R.Doc.

   210) asking the court to cancel the sale to River Parishes, citing difficulties with River Parishes

   that were hindering the closing of the sale. After a hearing on the motion to reject, the court set a

   status conference to attempt to get the sale back on track and ordered both the debtor and River

   Parishes to produce certain documents related to the sale. On May 22, 2018 River Parishes filed

   an adversary proceeding against the debtor seeking damages for an alleged breach of an

   agreement to sell the membership interests of the debtor to River Parishes that had been entered

   into after the filing of the bankruptcy petition, but without requesting approval of the court (or


   7
      John Wagner testified that he was the principal of River Parishes.
   8
      Louisiana Civil Code Article 3357 states: “Except as otherwise expressly provided by law, the effect of
   recordation of an instrument creating a mortgage or pledge or evidencing a privilege ceases ten years after the date
   of the instrument.”

                                                             3
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 4 of 10



   even notifying the court of the agreement). This agreement preceded the filing of the motion to

   sell that the court later approved.

         On June 18, 2018 yet another status conference was held (R.Doc. 280), and the court ordered

   the debtor to file motions to cancel all liens on the property, as well as for the production of

   additional documents from the debtor to River Parishes.9 The court further ordered that the sale

   would close on or before July 30, 2018. Pursuant to that order, the debtor filed several motions

   to avoid lien on June 28, 2018; among those motions was a motion to avoid lien with BankPlus

   (R.Doc. 297), which sought to cancel the inscription of the BankPlus mortgage on the debtor’s

   property. Because of a conflict with BankPlus’s counsel, the judge assigned to the case

   cancelled the hearing on the motion to avoid the BankPlus lien, and entered an order transferring

   the hearing of that matter to this section of the court (R.Doc. 313). No such hearing was held,

   however, because eventually the parties agreed to an order on the motion, and that order was

   entered on July 24, 2018 (R.Doc. 323).10 On August 2, 2018, an order was entered directing that

   the purchase price of the debtor’s assets, $7.2 million, be deposited into the registry of the court

   (R.Doc. 343).

              Shortly thereafter, the debtor filed its second amended disclosure statement and plan

   (R.Docs. 356 & 358). On September 20, 2018, River Parishes filed an objection on the basis that

   the plan would pay funds from the sale proceeds in the registry of the court to BankPlus (R.Doc.

   376). In this motion River Parishes alleged for the first time that the BankPlus mortgage had

   lapsed on January 4, 2018 because BankPlus had not reinscribed its mortgage within ten years of

   its date. On October 8, 2018 River Parishes filed this adversary proceeding, objecting to the

   secured status of BankPlus’s claim. At an October 10, 2018 hearing, the court ordered the debtor


   9
        Apparently the debtor had not supplied River Parishes with all of the information it needed to effectuate the sale.
   10
        This order was signed by Judge Magner.

                                                                4
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 5 of 10



   to file an adversary proceeding against River Parishes seeking a declaratory judgment that River

   Parishes does not have an administrative claim in the bankruptcy proceeding (R.Doc. 401); the

   debtor filed that complaint on October 26, 2018.11

        III.       The BankPlus mortgage and Section 108(c) of the Bankruptcy Code

        The crux of River Parishes’ argument is that BankPlus was obligated to reinscribe the

   mortgage under Louisiana law. Because BankPlus did not reinscribe before January 4, 2018,

   River Parishes argues that the mortgage now has no effect as to third parties, and BankPlus is

   thus an unsecured creditor. In support of this proposition, River Parishes cites and relies heavily

   on In re 800 Bourbon Steet, LLC, 541 B.R. 616 (Bankr.E.D.La. 2015).12

        Not surprisingly, BankPlus disagrees. BankPlus argues that under §108(c) of the Bankruptcy

   Code, it did not have to reinscribe its mortgage to maintain its secured position, because §108(c)

   tolled the statute of limitations on the requirement to reinscribe. BankPlus argues that although it

   could have reinscribed the mortgage under §362(b)(3), it was not required to do so. In support

   of its argument BankPlus cites In re Shamus Holdings, LLC, 642 F.3d 2636 (1st Cir. 2011), and

   several other similar cases.13

        Shamus Holdings, the primary case upon which BankPlus relies, involved a Massachusetts

   statute14 that required the holder of a mortgage, on pain of forfeiture, to take action to enforce the


   11
       Adversary Proceeding 18-1133.
   12
       800 Bourbon Street was authored by Bankruptcy Judge Elizabeth Magner, the presiding judge in the main case,
   who referred this adversary proceeding to the undersigned judge.
   13
       BankPlus also makes an argument that River Parishes has no standing to object to its claim, but the parties
   agreed at oral argument not to address that issue because it was tied to an objection to administrative claim that was
   pending before the judge assigned to the main case. That decision was entered on May 24, 2019, and it held that
   River Parishes does not have an administrative expense claim. Because this judge was able to reach his decision
   without addressing the standing argument, he will not revisit that part of the summary judgment motion even though
   the other judge has now ruled on this matter.
   14
       Mass. Gen. Laws ch. 260, § 33 states:

               A power of sale in any mortgage of real estate shall not be exercised and an entry shall not be
               made nor possession taken nor proceeding begun for foreclosure of any such mortgage after the
               expiration. Of …, in the case of a mortgage in which the term or maturity date of the mortgage is

                                                               5
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 6 of 10



   mortgage within five years after the end of the mortgage’s stated term.15 In Shamus the deadline

   had not arrived when Shamus, the debtor, initiated the bankruptcy proceeding. The First Circuit

   reasoned that this Massachusetts statute did not operate in a vacuum. Rather, the bankruptcy

   petition triggered the automatic stay provisions of § 362 (a), by stopping collection efforts and

   giving the debtor breathing room.16 Further, §108(c) extends statutes of limitations for creditors

   who are barred by the automatic stay from taking timely action against the debtor.17 In Shamus,

   just as in this case, the argument was raised that 11 U.S.C. § 362 (b)(3) contains an exception to

   the automatic stay because it allows to a creditor “to perfect, or to maintain or continue the

   perfection of, an interest in property.” Thus, went the argument, the tolling provisions of

   §108(c) should not apply. The First Circuit rejected this argument, stating that “neither the case

   law nor the language of section 362(b)(3) itself suggests that the action it contemplates is

   mandatory rather than permissive. It clearly is not.”18

        The case upon which River Parishes relies, 800 Bourbon Street, reached the opposite result.

   800 Bourbon Street concerns a debtor in its second Chapter 11 proceeding. In the first Chapter

   11, a plan was confirmed giving creditor Bay Bridge, who had filed a secured proof of claim in

   the first case based on several promissory notes and a mortgage, an “in rem” claim against

   property of the debtor as security for its notes and mortgage.19 In the second Chapter 11

   proceeding, Bay Bridge filed a proof of claim based on the same notes and mortgage. Bay

   Bridge’s mortgage lapsed during the pendency of the second bankruptcy case, and it reinscribed


             stated, 5 years from the expiration of the term or from the maturity date, unless an extension of the
             mortgage, or an acknowledgment or affidavit that the mortgage is not satisfied, is recorded before
             the expiration of such period. In re Shamus Holdings, LLC, 642 F.3d 263, 265 (1st Cir. 2011).
   15
        Shamus Holdings, 642 F.3d at 264.
   16
        Shamus Holdings, 642 F.3d at 265.
   17
        Shamus Holdings, 642 F.3d at 266.
   18
        Shamus Holdings, 642 F.3d at 267.
   19
        The first and second Chapter 11 cases were before the same judge.

                                                              6
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 7 of 10



   the mortgage shortly after the adversary proceeding objecting to its claim was filed. Bay Bridge

   responded with several different theories as to why its claim was a secured claim. The 800

   Bourbon Street opinion discussed why Bay Bridge’s failure to reinscribe was fatal to its claim,

   and how it could not avail itself of §108(c) because § 362(b)(3) did not prevent Bay Bridge from

   reinscribing the mortgage.20 The court explicitly held that, “the filing of a bankruptcy does not

   excuse a creditor from maintaining its security interest postpetition.” This is in direct

   contradiction to the holding of Shamus, which states:

            Creditors’ entitlements in bankruptcy arise in the first instance from the
            underlying substantive law creating the debtor’s obligation, subject to any
            qualifying or contrary provisions of the Bankruptcy Code. Consequently, when
            federal bankruptcy law supplies a rule that speaks directly to the right at issue,
            that rule controls. So it is here: while Massachusetts law defines the parties’
            rights and obligations under the mortgage (including the duration of the
            limitations period), section 108(c) of the Bankruptcy Code speaks directly to the
            enlargement of the statute of limitations periods. Accordingly, section 108(c)
            controls here.21

            Shamus Holdings is not the only case to find that § 362(b)(3) is permissive rather than

   mandatory. See In re 201 Forest Street, LLC, 422 B.R. 888 (1st Cir. B.A.P. 2010); In re Essex

   Construction, LLC, 591 B.R. 630 (Bankr. Md. 2018) (because the current 11 U.S.C. § 362(b)(3)

   allows a creditor to file a continuation statement does not mean a creditor is required to file the

   continuation statement); Toranto v. Dzikowski, 380 B.R. 96 (S.D. Fla. 2007) (on its own terms §

   362(b)(3) does not require a creditor to do anything, but merely provides that certain actions to

   maintain or continue a [lien] are exempted from the automatic stay). In contrast, River Parishes




   20
       The end result in 800 Bourbon Street, however, was that Bay Bridge’s claim was paid because the property was
   sold for well in excess of what the debtor in that case owed its creditors, and because Bay Bridge could enforce the
   mortgage against the debtor (although not against third parties), there was enough money for Bay Bridge to be paid
   its claim. The court notes that 800 Bourbon Street case, and the judgment allowing the claim of Bay Bridge is still
   under appeal, although the specific argument presented here about the §108(c) issue is not part of that appeal.
   21
       Shamus Holdings, 642 F.3d at 267-68.

                                                             7
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 8 of 10



   points to no other case besides 800 Bourbon Street to hold that § 362(b)(3) creates an obligation

   to reinscribe or continue a mortgage after the commencement of a bankruptcy case.

             800 Bourbon Street also held that § 108(c)(2) applies only to civil court proceedings:

             It applies only to civil actions in courts on claims against the debtor … But it
             does not appear to apply to other types of acts against the debtor … that do not
             involve litigation, such as the filing of documents other than court proceedings.22
                                                        ***
             The continuation of perfection by Bay Bridge is not a civil court proceeding.
             Instead it is governed by section 363(b)(3), which specifically allows the
             maintenance or continuation of a security interest without violating the automatic
             stay. When pursuant to section 363(b)(3) a party is not stayed from continuing its
             security interest section 108(c) does not apply.23


   This proposition the court took from Collier on Bankruptcy.24 The particular sentence from

   Collier quoted by the court cites two cases: In re Vassilowitch, 72 B.R. 803 (Bankr. D. Mass.

   1987) and In re RDR Systems Development, Inc., 57 B.R. 540 (Bankr. M.D. La. 1986).

   Vassilowitch concerned a deadline contained in a state court divorce judgment by which one of

   the ex-spouses was required to exercise a purchase option. The bankruptcy court in that case

   opined that it did not believe § 108(c) would apply to such a deadline, but that even if it did

   assume that § 108(c) applied, there was no showing that the funds required to exercise the

   purchase option had been tendered with in the 30 days following the expiration of the automatic

   stay. This holding is clearly not on point with the facts in this case (or in the 800 Bourbon Street

   case).

             RDR Systems concerns a case under Louisiana law similar to the one at issue here, which

   required reinscription of a statement of assignment. The creditor argued that the time for

   reinscription was extended by § 108(c), and the court found that this argument was “not


   22
        In re 800 Bourbon Street, LLC, 541 B.R. 616, 628 (Bankr. E.D.La. 2015).
   23
        800 Bourbon Street, LLC, 541 B.R. at 629.
   24
        Specifically, 2 Collier on Bankruptcy, ¶108.04[1] (Alan N. Resnick & Henry J. Sommer eds., 16th ed.)

                                                            8
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 9 of 10



   persuasive since § 108(c) applies to ‘commencing or continuing a civil action in a court other

   than a bankruptcy court.’ The issue at bar is reinscription of a statement of assignment and not

   the institution of a civil action.”25 The court went on, however, to state:

           [T]he Court finds that reinscription was not necessary and that the statement of
           assignment of accounts receivable is effective for the reasons stated in In re Bond
           Enterprises, Inc., 54 B.R. 366 (Bkrtcy., D.N.Mex. 1985). The substance of that
           conclusion is that the validity of the assignment in the circumstances of the case at
           bar is tested at the date of filing, not at a subsequent date.

   Thus, this second case that Collier cites for the proposition that § 108(c)(2) applies only to civil

   actions in courts on claims against the debtor expressly holds that the creditor can rely on its

   position at the date of the filing of the bankruptcy petition and has no need to reinscribe under

   Louisiana state law if its claim had not yet expired at the time the bankruptcy case was filed.

           It is true, as the 800 Bourbon Street court pointed out,26 that some of these older cases

   were decided before § 362(b)(3) existed, but the logic is still relevant.27 In In re Essex

   Construction, LLC, 591 B.R. 630 (Bankr. D.Md. 2018), which dealt with the filing of

   continuation statements under the UCC, the court quoted the U.S. First Circuit Court of Appeals:

   “The debtor’s bankruptcy filing was notice to creditors and would be purchasers … [C]ourts

   recognized that when the parties are involved in insolvency proceedings, the trustee and existing

   creditors gain knowledge of the perfected security interest on the date the bankruptcy petition is

   filed. Consequently, filing a continuation statement served no purpose as to those parties.”28

   The court also quoted the First Circuit stating: “Additional notice to the bank in the form of

   refiling [the continuation statement] was as unnecessary and useless an act as can be imagined.




   25
      In re RDR Systems Development, Inc., 57 B.R. 540, 544 (Bankr. M.D. La. 1986).
   26
      800 Bourbon Street at FN57.
   27
      See also In re Krause, 1996 WL 280794 (E.D.La.)
   28
      In re Essex Construction, LLC, 591 B.R. 630, 636-37 (Bankr. D.Md. 2018) quoting In re Halmar Distributors,
   Inc., 968 F.2d 121 (1st Cir. 1992).

                                                          9
Case 18-01122 Doc 23 Filed 05/31/19 Entered 05/31/19 12:24:00 Main Document Page 10 of
                                           10


   Refiling is intended to protect parties in entirely different circumstances. We see no need to

   apply the rule here when to do so would give an unjustified advantage to a party.”29

             In the case now before this court, River Parishes was the prospective purchaser involved

   in a motion to sell assets of the debtor filed with the bankruptcy court. That motion clearly

   disclosed the mortgage and underlying promissory notes held by BankPlus. River Parishes’

   principal testified at the hearing on the motion to sell. River Parishes was represented by counsel

   in the numerous status conferences and hearings leading up to the closing of the sale. There is

   no way that River Parishes was not aware of the BankPlus mortgages. But now, River Parishes

   seeks to exploit a perceived loophole through which it might be able to gain an advantage by

   knocking out BankPlus’s mortgage, and thus free up funds from which it might be paid in the

   event that it is ever adjudged to have a claim against the debtor. This court does not buy the

   argument and holds that BankPlus was not required to reinscribe its mortgage to maintain its

   secured status, because § 108(c)(2) tolls the period in which it must reinscribe until 30 days after

   the stay is lifted in the debtor’s bankruptcy case.

                      New Orleans, Louisiana, May 31, 2019.


                                                               ______________________________
                                                               Jerry A. Brown
                                                               U.S. Bankruptcy Judge




   29
        In re Essex Construction, LLC, 591 B.R. at 636.

                                                          10
